CORRECTED Notice of Allowability
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-9, 11-16, and 18-23 are in condition for allowance.
Claims 3, 10 and 17 are cancelled by Applicant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/3/22 was filed after the mailing date of the RCE on 5/3/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-2, 4-9, 11-16, and 18-23 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 limit to a method, non-transitory computer-readable medium, and system for licensing industrial devices in industrial automation environment comprising a security certificate with a private key unique to the industrial controller and the first private key and the security certificate are securely stored in a hardware root of trust within the industrial device controller where the certificate authority encrypt a device information package included with a license to enable one or more functions of the industrial controller. The claimed invention further requires the certificate authority signs the encrypted device information package the certificate authority with a second private key of the certificate authority and certificate authority provides the encrypted and signed device information package to the industrial controller device, wherein the encrypted and signed device information package is validated with a second public key paired with the second private key at the industrial controller whereas the first private key decrypts and enables the function of the industrial controller based on the license included in the device information package.
The Kreft and Cutter, et al combination in the previous rejection was overcome by the current amendments.  Further searching failed to disclose prior art that reads on the security certificate are securely stored in a hardware root of trust within the industrial device controller wherein the certificate authority signs the encrypted device information package the certificate authority with a second private key of the certificate authority and certificate authority provide the encrypted and signed device information package to the industrial controller device, and the encrypted and signed device information package is validated with a second public key paired with the second private key at the industrial controller whereas the first private key decrypts and enables the function of the industrial controller based on the license included in the device information package. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed in claims 1-2, 4-9, 11-16, and 18-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435